DETAILED ACTION

Allowable Subject Matter	
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-10 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
a base comprising a joint plate extended therefrom toward a first direction, a securing unit extended from the joint plate toward a second direction and configured to secure to an electronic base board, and a fastening member protruded thereon toward a third direction; an elastically-compressive unit connected to the joint plate of the base; a pushing part extended on a side of the elastically-compressive unit and configured to be pushed by a circuit board downwardly rotated, wherein subject to a stress in the first direction and applied by the circuit board, the pushing part is moved back and the elastically-compressive unit is compressed to make the circuit board rotate to a bottom side of the pushing part, an edge of the circuit board is inserted and fastened in the fastening member, and the fastening member forms a fastening space on an outside thereof and configured for the circuit board to accommodate therein.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claim 1 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20040053529 US-20120270421 US-5984293 US-6235991 US-6790048 US-7760509.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848